The Honorable Travis A. Miles Arkansas State Senate 5429 Highland Drive Fort Smith, AR 72903
Dear Senator Miles:
This letter is in response to your request for an Attorney General's opinion asking whether Ark. Stat. Ann. 84-1904(r)(2)(D) exempts sales tax on certain materials and equipment installed by municipalities to prevent or reduce water pollution.  I have recently authored an opinion letter to the Honorable Ralph (Buddy) Blair, Representative from District 28, regarding the identical question which you have presented.  Attached to this letter is a copy of that opinion letter for your information.  My opinion to you is the same as is contained in my opinion to Representative Blair.  Therefore the City of Fort Smith would not be entitled to the statutory exemption.